         Case 4:20-cv-00761-JTK Document 21 Filed 08/04/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

DONNA LOUISE KOON                                                                    PLAINTIFF

V.                                NO. 4:20-CV-00761-JTK

COMMISSIONER OF
SOCIAL SECURITY ADMINISRATION                                                  DEFENDANT

                                        JUDGMENT

       Consistent with the Order that was entered on this day, it is CONSIDERED, ORDERED,

and ADJUDGED that judgment be entered for the Plaintiff, reversing the decision of the

Commissioner, and remanding this case to the Commissioner for further proceedings pursuant to

sentence four of 42 U.S.C. ' 405(g) and Melkonyan v. Sullivan, 501 U.S. 89 (1991).

       DATED this 4th day of August, 2021.



                                           ___________________________________
                                           UNITED STATES MAGISTRATE JUDGE
